UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1771


BRIAN DAVISON,

                    Plaintiff - Appellant,

             v.

JAMES PLOWMAN, In his official capacity as Attorney for the Commonwealth
for Loudoun County, Virginia, and individually,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:16-cv-00180-JCC-IDD)


Submitted: March 13, 2018                                         Decided: March 19, 2018


Before AGEE, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Davison, Appellant Pro Se. James W. Hundley, BRIGLIA HUNDLEY NUTALL
& LOPEZ, P.C., Vienna, Virginia; Kristin Anne Zech, BRIGLIAHUNDLEY, PC,
Tysons Corner, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian Davison appeals the district court’s judgment in favor of James Plowman

following a bench trial in Davison’s 42 U.S.C. § 1983 (2012) action. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Davison v. Plowman, 247 F. Supp. 3d 767 (E.D. Va. 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2